Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 23, 2016

The Court of Appeals hereby passes the following order:

A17A0443. ERIC JERRELL JACKSON v. THE STATE.

      In 2013, Eric Jackson pled guilty to armed robbery (Count 1) and attempted
armed robbery (Count 2). For Count 1, the trial court imposed a 20-year sentence,
with the first 15 years to be served in prison, and the balance to be served on
probation. For Count 2, the court imposed a sentence of 5 years’ probation, to be
served consecutively to the sentence for Count 1. Consequently, the total sentence
consisted of 15 years in prison, to be followed by 10 years of probation, for a total
of 25 years.
      In 2016, Jackson filed a motion to correct an illegal and/or void sentence,
arguing that his 25-year total sentence exceeded the statutory maximum sentence for
armed robbery. The trial court denied Jackson’s motion, and he filed this direct
appeal. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year after
its imposition or within 120 days after remittitur following a direct appeal, whichever
is later. See Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010). Once
this statutory period expires, a trial court may modify only a void sentence. Id. A
sentence is void if the court imposes punishment that the law does not allow. Jones
v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls within the
statutory range of punishment, it is not void and is not subject to post-appeal
modification beyond that provided in § 17-10-1 (f). Id. A direct appeal does not lie
from the denial of a motion to modify a sentence filed outside the statutory time period
unless the motion raises a colorable claim that the sentence is, in fact, void. Frazier,
302 Ga. App. at 348.
      Jackson’s void-sentence claim is affirmatively refuted by the record. Contrary
to his assertion, the trial court did not impose a 25-year sentence for his armed
robbery conviction. Rather, the court imposed a 20-year sentence for his armed
robbery conviction and a 5-year sentence for his attempted armed robbery conviction,
each of which is within the statutory range of punishment. See OCGA §§ 16-4-6 (a)
(“A person convicted of the offense of criminal attempt to commit a crime punishable
by death or by life imprisonment shall be punished by imprisonment for not less than
one year nor more than 30 years.”); 16-8-41 (b) (“A person convicted of the offense
of armed robbery shall be punished by death or imprisonment for life or by
imprisonment for not less than ten nor more than 20 years.”).
      Because Jackson has not raised a colorable void-sentence claim, we lack
jurisdiction to consider his appeal, which is hereby DISMISSED. See Frazier, 302
Ga. App. at 348-349.

                                        Court of Appeals of the State of Georgia
                                                                      11/23/2016
                                        Clerk’s Office, Atlanta,____________________
                                                I certif y that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.